DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: (See claims listing attached)
	
IN THE CLAIMS
Please amend the claims as follows. No new matter has been added.
1.    (Currently Amended) A mobile application, comprising:
a motive power circuit, the motive power circuit comprising a power storage device and an electrical load, wherein the power storage device and the electrical load are selectively electrically coupled through a power bus;
a power distribution unit (PDU) electrically interposed between the power storage device and the electrical load, wherein the PDU comprises a breaker/relay positioned on one of a high side and a low side of the power storage device; wherein the breaker/relay comprises:
a fixed contact electrically coupled to the power bus;
a movable contact selectively electrically coupled to the fixed contact, and wherein the movable contact allows power flow through the power bus when electrically coupled to the fixed contact, and prevents power flow through the power bus when not electrically coupled to the fixed contact;
an armature operationally coupled to the movable contact, such that the armature in a first position prevents electrical coupling between the movable contact and the fixed contact, and the armature in a second position allows electrical coupling between the movable contact and the fixed contact;

a means for selecting a contac
2.    (Currently Amended) A breaker/relay, comprising:
a fixed contact electrically coupled to a power bus;
a movable contact selectively electrically coupled to the fixed contact, and wherein the movable contact allows power flow through the power bus when electrically coupled to the
fixed contact, and prevents power flow through the power bus when not electrically coupled to the fixed contact;
an armature operationally coupled to the movable contact, such that the armature in a first position prevents electrical coupling between the movable contact and the fixed contact, and the armature in a second position allows electrical coupling between the movable contact and the fixed contact;
a first biasing member biasing the armature into one of the first position or the second position; and
[AltContent: connector]a physical response opening adjustment circuit for selecting a contact down force 
3.    (Cancelled) 
4.    (New) The mobile application of claim 1, further comprising:
a standard on/off circuit having at least two states, wherein the standard on/off circuit in a first state provides an actuating signal and in a second state prevents the actuating signal;
a current response circuit structured to determine a current in the power bus, and further structured to block the actuating signal of the standard on/off circuit in response to the current in the power bus indicating a high current value; and
wherein the armature is responsive to the actuating signal to electrically couple the movable contact to the fixed contact.
5. (New) The mobile application of claim 1, wherein the breaker/relay further comprises an auxiliary off circuit structured to interpret an auxiliary command, and further structured to block an actuating signal of a standard on/off circuit in response to the auxiliary command indicating that the movable contact should not be electrically coupled to the fixed contact.
6.    (New) The mobile application of claim 5, wherein the auxiliary command comprises at least one command selected from the commands consisting of: an emergency 
7.    (New) The mobile application of claim 5, wherein the standard on/off circuit comprises one of a keyswitch voltage and a keyswitch indicator.
8.    (New) The mobile application of claim 1, wherein the first biasing member is a contact force spring operationally interposed between the armature and the movable contact.
9.    (New) The mobile application of claim 8, wherein the contact force spring is configured such that a Lorentz force acting between the fixed contact and the movable contact further compresses the contact force spring in response to a selected current value.
10.    (New) The mobile application of claim 1, wherein the movable contact comprises a body extending away from the fixed contact, wherein the body of the movable contact is disposed within a plurality of splitter plates, and wherein the plurality of splitter plates are at least partially disposed within a permanent magnet.
11.    (New) The mobile application of claim 1, further comprising a charging circuit, and wherein the breaker/relay is further positioned on the charging circuit.
12.    (New) The mobile application of claim 11, wherein the charging circuit comprises a quick charging circuit having a higher current throughput value than a rated current for operations of the electrical load.
13.    (New) The mobile application of claim 1, wherein the electrical load comprises at least one load selected from the loads consisting of: a motive power load, a regeneration load, a power take-off load, an auxiliary device load, and an accessory device load.
14.    (New) The mobile application of claim 1, further comprising a second breaker/relay disposed on the other of the high side or the low side of the power storage device.
15.    (New) The mobile application of claim 1, wherein the power storage device comprises a rechargeable device.
16.    (New) The mobile application of claim 1, wherein the power storage device comprises at least one device selected from the devices consisting of: a battery, a capacitor, and a fuel cell.
17. (New) The mobile application of claim 1, wherein the means for selecting the contact force of the movable contact comprises selecting at least one of a strength or a number of engaged biasing members.
18.    (New) The mobile application of claim 1, wherein the means for selecting the contact force of the movable contact comprises selecting an amount of a compression on the first biasing member.
19.    (New) The breaker/relay of claim 2, further comprising an auxiliary off circuit structured to interpret an auxiliary command, and further structured to block an actuating signal of a 
20. (New) The breaker/relay of claim 19, wherein the auxiliary command comprises at least one command selected from the commands consisting of: an emergency shutdown command, a service event indicator, a maintenance event indicator, an accident indicator, a vehicle controller request, and a device protection request.




















Election/Restriction
Applicant's election of claim 1 (Embodiment 2-Mobile application) with traverse of claim 2 (Embodiment 1 – Breaker/Relay) in the reply filed on 06/17/2021 is acknowledged.  The traversal is on the ground(s) that claim 2 needs to be included.  This is found persuasive because claims 1, 2, and 4-20 are found allowable. Claim 3 was rejected using 35 USC 102 as being anticipated by Robert J. Little et al. (US 2, 749, 454) and is currently shown withdrawn and therefore is cancelled via examiner’s amendment so as to perform compact prosecution and request applicant to show claim 3 as cancelled in the next response.

REASONS FOR ALLOWANCE
Claims 1, 2 and 4-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  As to claim 1, the prior art of record(s) (closest prior art, Robert J. Little et al., US 2, 749, 454) fails to teach a means for selecting a contact force of the movable contact, thereby providing for a physical opening response of the breaker/relay in response to a selected current value and in combination with the other limitations of the base claim.
As to claim 2, the prior art of record(s) (closest prior art, Robert J. Little et al., US 2, 749, 454) fails to teach a physical response opening adjustment circuit for selecting a contact force of the movable contact, thereby providing for a physical opening response of the breaker/relay in response to a selected current value and in combination with the other limitations of the base claim
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see remarks, filed on 06/17/2021, with respect to claims 1-2 and 4-20 have been fully considered and are persuasive for the following reasons:  Claims 1, 2 and 4-20 are allowed as noted in this office action. Claim 3 is cancelled by examiner’s amendment as it is withdrawn by applicants. Drawings dated 06/17/2021 are acknowledged and corresponding objection is withdrawn upon amendment to claims 1 and 2. Objection to specification in relative to claims 1-3 is withdrawn based on amendment to claims 1-2 and corresponding clarification in said arguments and also withdrawal of claim 3. Claim Rejections- 35 USC § 112 of claims 1-3 are withdrawn based on amendment to claims 1-2 and withdrawal of claim 3.  Claim Rejection 35 USC 102 of claim 3 is also withdrawn as it is withdrawn by applicants (and therefore cancelled by examiner’s amendment). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONY M PAUL whose telephone number is (571)270-1608.  The examiner can normally be reached on M-F 8 am to 4 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon Santana can be reached on 571-272-2060. The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANTONY M PAUL/			
Primary Examiner of Art Unit 2837	07/08/2021